                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                           December 06, 2019
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:19-CV-52
                                                §
8.903 ACRES OF LAND, et al,                     §
                                                §
           Defendants.                          §

                                            ORDER

         The Court now considers the “Opposed Motion by the United States of America for

Order of Immediate Possession”1 filed by the United States of America (“United States”). John

F.J. Guerra (“Defendant”) filed a response.2 After duly considering the motion, record, and

relevant authorities, the Court GRANTS the motion.

    I.    BACKGROUND

         This is a land condemnation case brought by the United States against Defendant for the

taking of a 12-month temporary, assignable easement in Tract RGV-RGC-4002, (“the Subject

Property”), 8.903 acres of land owned by Defendant, through eminent domain in order to “help

secure the United States/Mexico border within the State of Texas.”3 On February 13, 2019, the

United States filed a complaint in condemnation,4 declaration of taking,5 and notice in

condemnation.6 The United States requests judgment that the interest in Tract RGV-RGC-4002

“be condemned, and that just compensation for the taking of said interest be ascertained and

awarded, and for such other relief as may be lawful and proper.”7 The United States estimates


1
  Dkt. No. 19.
2
  Dkt. No. 20.
3
  Dkt. Nos. 1-2, 2-1, 3-1.
4
  Dkt. No. 1.
5
  Dkt. No. 2.
6
  Dkt. No. 3.
7
  Dkt. No. 1 p. 2.
1/8
just compensation at $100.00,8 which was deposited9 into the Registry of the Court on February

25, 2019, but has not yet been disbursed.

         On April 16, 2019, the Court abated the case because the United States was unable to

move forward with surveys for at least five months.10 After participating in congressionally

mandated consultations, the United States informed the Court it could proceed with surveys.11

Thus, the Court lifted the abatement on October 10, 2019.12 The United States then filed the

instant motion for immediate possession pursuant to the Declaration of Taking Act, 40 U.S.C. §

3114 and Federal Rule of Civil Procedure 71.1, requesting immediate possession of the Subject

Property.13 Defendant responded in opposition.14 The Court now turns to its analysis.

    II. LEGAL STANDARD

         Pursuant to the Declaration of Taking Act, the Government may bring an expedited

proceeding to acquire land, or an easement in land, for public use by filing a Declaration of

Taking setting forth a statement of authority under which the land is being taken, the public use

for which the land is being taken, a description of the land, the estate or interest in the land being

taken, a plan showing the land being taken, and an estimate of the just compensation amount.15

“The United States has the authority to take private property for public use by eminent domain . .

. but is obliged by the Fifth Amendment to provide ‘just compensation’ to the owner thereof.”16

         Upon the filing of the Declaration of Taking and depositing the estimated compensation

amount in the Registry of Court, the following events occur by operation of law: “(1) title to the

estate or interest specified in the declaration vests in the United States; (2) the land is condemned

8
  Dkt. Nos. 1-2, 2-1, 3-1 p. 13 (“Schedule F”).
9
  Dkt. No. 5; Minute Entry dated February 26, 2019.
10
   Minute Entry dated April 16, 2019.
11
   Dkt. No. 17.
12
   Dkt. No. 18.
13
   Dkt. No. 19.
14
   Dkt. No. 20.
15
   See 40 U.S.C. § 3114(a).
16
   Kirby Forest Industries, Inc. v. United States, 467 U.S. 1, 9 (1984) (citation omitted).
2/8
and taken for the use of the Government; and (3) the right to just compensation for the land vests

in the persons entitled to the compensation.”17 The court “may fix the time within which, and the

terms on which, the parties in possession shall be required to surrender possession to the

petitioner.”18 However, the district court performs “an almost ministerial function in decreeing

the transfer of title” and is “powerless to dismiss the proceedings.”19

        Under the Declaration of Taking Act, “[t]itle and right to possession thereupon vest

immediately in the United States.”20 The Supreme Court has recognized that the purpose of the

Declaration of Taking Act is “to give the Government immediate possession of the property,”

while simultaneously providing the former owner “immediate cash compensation to the extent of

the Government’s estimate of the value of the property.”21 The United States may avail itself of

the expedited procedures prescribed by the Act “whenever an officer of the United States is

authorized to bring a condemnation action in federal court.”22 However, courts have determined

the eminent domain statutes require some level of negotiation between the government and the

owner of a property interest prior to the institution of eminent domain procedures. 23

        The sole defense to a condemnation action is that the United States lacks the authority to

take the interest sought in the complaint in condemnation.24 The Fifth Circuit has found that

judicial review in condemnation actions is limited to “the bare issue of whether the limits of




17
    40 U.S.C. § 3114(b); see East Tennessee Natural Gas Co. v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a
Declaration of Taking Act case, “[t]itle and the right to possession vest in the government immediately upon the
filing of a declaration and the requisite deposit”).
18
   40 U.S.C. § 3114(d)(1).
19
   U.S. v. 162.20 Acres of Land, 639 F.2d 299, 303 (5th Cir. 1981), cert. denied, 454 U.S. 828 (1981).
20
    Kirby Forest Indus., 467 U.S. at 5; 162.20 Acres of Land, 639 F.2d at 303 (“[W]here the government is not
already in possession of the property, the filing of a declaration of taking and deposit of estimated compensation
vests title in the United States, accomplishing the taking.”).
21
   U.S. v. Miller, 317 U.S. 369, 381 (1943).
22
   U.S. v. 1.04 Acres of Land, More or Less, Situate in Cameron County, Tex., 538 F. Supp. 2d 995, 1007 (S.D. Tex.
2008).
23
   Id. at 1010 (citing 8 U.S.C. § 1103(b)(3)).
24
   162.20 Acres of Land, 639 F.2d at 303.
3/8
authority were exceeded.”25 Additionally, while failure to follow consultation procedures may

delay possession, non-compliance with any consultation requirements is not a defense against the

condemnation itself under the Declaration of Takings Act.26

     III. ANALYSIS

         The United States avers acquiring the easement immediately is a necessary step in

implementing the congressional directive to secure the border between the United States and

Mexico, pointing to the Secure Fence Act of 2006 as evidence of a congressional mandate. 27 The

United States additionally notes it requires possession of the Subject Property to “begin

surveying, testing, and other investigatory work needed to finalize the construction and design

plans for fencing, roads, security lighting, and/or related structures in Starr County, Texas.”28

         Defendant requests the Court deny the motion, challenging the “de mininus” just

compensation estimate, the “arbitrary and/or bad faith manner in which the $100 was offered,”

and the source of funding for the just compensation.29 Importantly, Defendant notes the Fifth

Circuit Court of Appeals has not recognized a bad faith deposit doctrine, but still requests the

Court recognize a split among other Circuit Courts of Appeals. 30 To this end, Defendant argues

“there is no ‘estimate’ made by the [United States] of the value of the land being taken . . . the

[United States’] offer at $100 is not an ‘estimate’ as required by the Statute.” 31 Defendant “has

investigated and reasonably determined, the [United States] provides this identical valuation and

identical declaration in essentially every border wall right of entry lawsuit . . . it is always the


25
   Id.
26
   1.04 Acres of Land, 538 F. Supp. 2d at 1013; see also 162.20 Acres of Land, 639 F.2d 299 (holding under 40
U.S.C. § 258a, the predecessor statute to 40 U.S.C. § 3114(d), that while a district court can enjoin possession of the
property until there was compliance with the requirements of the National Historical Preservation Act of 1966, such
lack of compliance is not a defense to the condemnation itself).
27
   Dkt. No. 19.
28
   Id. at p. 4.
29
   Dkt. No. 20.
30
   Id. at pp. 7–8.
31
   Dkt. No. 20 pp. 2, 6.
4/8
same [$100.00 just compensation estimate].”32 While the Court certainly questions the United

States’ practice, the Court nonetheless denies Defendant’s requests.

           Importantly, Defendant fails to make the sole defense that the United States lacks

authority to take the interest of the Subject Property. Rather, Defendant’s defense centers on an

alleged procedural violation with the United States’ Declaration of Taking in that the United

States allegedly failed to provide “a statement of the amount of money estimated by the

acquiring authority to be just compensation for the land taken.”33 The Court does not dispute that

Defendant is entitled to just compensation. As noted above, the just compensation amount due to

Defendant requires negotiation between Defendant and the United States instead of bare reliance

on the United States’ $100.00 just compensation estimate.34 Defendant fails to show how the

United States has acted in bad faith in providing this estimate. Defendant mentions no failing

ongoing negotiations or conference efforts regarding the just compensation. In fact, the United

States stated in its October 4, 2019 status report that it would “work with Defendant to resolve

the remaining issue of just compensation.”35 Thus, despite Defendant’s contest to the amount, the

Court finds the United States meets the Declaration of Taking procedural requirements in

providing a $100.00 just compensation estimate.

           Considering the extent of the temporary possession, 12 months, the Court finds the

estimated compensation, $100, may be insufficient compensation. However, “[t]he burden of

establishing the value of lands sought to be condemned is on the landowner.”36 Federal courts

have long held that an appropriate measure of damages in a partial-taking case, such as is the

case here, “is the difference between the value of the parent tract before the taking and its value


32
   Id. at p. 6.
33
   40 U.S.C. § 3114(a)(5).
34
   1.04 Acres of Land, 538 F. Supp. 2d at 1010.
35
   Dkt. No. 17 p. 2.
36
     United States v. 8.41 Acres of Land, More or Less, Situated in Orange Cty., 680 F.2d 388, 394 (5th Cir. 1982).
5/8
after the taking.”37 “[J]ust compensation must be measured by an objective standard that

disregards subjective values which are only of significance to an individual owner.”38 Further,

the estimated deposit alone is merely an estimate and is meaningless to the issue of just

compensation.39 Accordingly, the Court finds Defendant may present evidence at this stage to

determine sufficient valuation of the Subject Property.

        Defendant further argues the United States “cannot use funds from the Presidential

Proclamation of February 15, 2019 and the Motion Should be Denied or Stayed to the Extent That

Such Funds May be Used.”40 Defendant raises this argument despite stating “it is unclear whether the

[sic] some or all of funds to be used in connection with this matter have been made available

pursuant to the [‘Presidential’] Proclamation [‘of February 15, 2019’], to the extent that any funds

have been made available pursuant to the Proclamation . . . .”41 Notwithstanding Defendant’s vague

allegation, Defendant cites to no authority providing this Court any authority to dictate how the

United States allocates funds for this matter. The Court denies Defendant’s request.

        Alternatively, Defendant requests the Court delay a ruling on the motion “such that the

parties may conduct discovery to determine [the United States’] efforts, if any, to comply with

the ‘estimate’ requirement of the statu[t]e and to supplement this briefing after such discovery is

completed.” Because the Court has already determined Defendant may present evidence of

sufficient valuation, the Court finds discovery on the “estimate” issue unnecessary. The Court

again denies this request.


37
   Id. at 392.
38
   United States v. 50 Acres of Land, 469 U.S. 24, 35 (1984).
39
   See, e.g., Miller, 317 U.S. at 381 (“The payment is of estimated compensation; it is intended as a provisional and
not a final settlement with the owner; it is a payment ‘on account of’ compensation and not a final settlement of the
amount due.”); Evans v. United States, 326 F.2d 827, 829 (8th Cir. 1964) (“The deposit of estimated compensation
by the government is no evidence of value and has no bearing whatsoever on value.”) (citations and internal
quotation marks omitted); United States v. Catlin, 142 F.2d 781, 784 (7th Cir. 1944) (stating that the government’s
estimate of the value of the property taken “is merely tentative,” and that “the amount awarded may be increased or
decreased by final judgment.”).
40
   Dkt. No. 20 p. 8.
41
   Id. at pp. 8–9.
6/8
         Under the Declaration of Takings Act, once the United States has fulfilled the statutory

requirements, the “[t]itle and right to possession . . . vest immediately in the United States.”42

Here, the United States has filed a Declaration of Taking and deposited an estimated

compensation amount in the Registry of the Court.43 Accordingly, title has vested in the United

States, the land is condemned, and Defendant is entitled to compensation by operation of law.44

All that remains is for the Court to fix the time and terms of Defendant’s surrender of

possession.45 The Court’s authority to fix the time and place of possession is, in part, to ensure

that the United States does not abuse the authority it has been granted and that landowners are

afforded sufficient process before being deprived of their property.46

         Thus, the Court finds the United States should be granted immediate possession of the

Subject Property. However, although not requested by Defendant, the Court finds the United

States must provide Defendant at least 72-hour notice before entering the Subject Property. The

Court reminds the United States it should not, and may not, rely on the Court, an independent

member of the judiciary, to rubber-stamp any judicial filing by any party without engaging in the

scrutiny necessary to ensure fundamental fairness of process for all parties.

     IV. HOLDING
42
   Kirby Forest Indus., 467 U.S. at 5; 162.20 Acres of Land, 639 F.2d at 303 (“[W]here the government is not
already in possession of the property, the filing of a declaration of taking and deposit of estimated compensation
vests title in the United States, accomplishing the taking.”).
43
   See Dkt. Nos. 2, 5; Minute Entry dated February 26, 2019.
44
   40 U.S.C. § 3114(b).
45
   Id. § 3114(d)(1).
46
   See U.S. v. 74.57 Acres, No. 12-0239-WS-N, 2012 U.S. Dist. LEXIS 51441, at *7-8 (S.D. Ala. Apr. 11, 2012)
(noting that “[f]ederal courts have construed [§ 3114(d)] as empowering (and perhaps even obligating) district courts
to examine the equities of the matter to evaluate whether some undue hardship to the present landowner or occupant
might warrant some temporal gap between the filing of the declaration of taking and the owners’ surrender of
possession.”); Sage, 361 F.3d at 825 (“Although the district court fixes the time and any terms of the possession, the
government takes possession of the condemned property as a matter of course, unless the landowner or occupant
demonstrates some undue hardship that warrants a delay.”); United States v. Certain Land in Borough of Manhattan,
City, County and State of New York, 332 F.2d 679, 682 (2nd Cir. 1964) (remanding for district court to exercise its
statutory power “to determine the terms and conditions of possession by the government” after hearing from such
witnesses as all parties may wish to call); United States v. 6576.27 Acres of Land, More or Less, in McLean County,
N.D., 77 F. Supp. 244, 246 (D.N.D. 1948) (act affording court the power to fix time and terms of possession confers
“duty on the part of this Court to see that such date for possession and terms of possession are in accordance with
the equities.”).
7/8
           Based on the foregoing, the Court GRANTS the United States’ motion for immediate

possession.47 Therefore, the Court ORDERS Defendant to allow the United States access to the

Subject Property to the following terms:

           The United States is hereby granted the right to survey, make borings, and
           conduct other related investigations on Tract RGV-RGC-4002 for the public
           purpose of conducting surveys, tests, and other investigatory work needed to plan
           the proposed construction of roads, fencing, vehicles barriers, security lighting,
           and related structures designed to help secure the United States/Mexico border
           within the State of Texas. Additionally, the United States is granted the right to
           trim or remove any vegetative or structural obstacles on Tract RGV-RGC-4002
           that interfere with the aforementioned purpose and work. The United States must
           provide Defendant 72-hour notice before entering Tract RGV-RGC-4002. The
           United States’ possession of Tract RGV-RGC-4002 will begin immediately and
           will end on December 6, 2020.

           Finally, the Court CONTINUES the parties December 17, 2019 status conference to

February 11, 2020 at 9:00 a.m. The Court ORDERS the parties to submit individual briefings

on the just compensation issue by January 28, 2020. In the alternative, the parties may file

documentation establishing just compensation and/or dismissal documentation by January 28,

2020.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 6th day of December, 2019.


                                                      ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




47
     Dkt. No. 19.

8/8
